Name: Commission Regulation (EC) No 1209/97 of 27 June 1997 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community
 Type: Regulation
 Subject Matter: economic policy;  trade;  means of agricultural production;  animal product;  foodstuff;  regions of EU Member States
 Date Published: nan

 28 . 6 . 97 EN Official Journal of the European Communities No L 170/35 COMMISSION REGULATION (EC) No 1209/97 of 27 June 1997 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 3 (4) and 4 (4) thereof, Whereas in application of Articles 2, 3 and 4 of Regula ­ tion (EEC) No 1601 /92, it is necessary to amend Commission Regulation (EC) No 1487/95 (3), as last amended by Regulation (EC) No 1029/97 (4), in order to determine for the pigmeat sector and for the 1997/98 marketing year, on the one hand, the quantities of meat of the forecast supply balance with benefit from an exemption from the duty on imports from third countries or from an aid for deliveries proceeding from the rest of the Community, and on the other hand, the quantities of pure-bred breeding animals originating in the Commun ­ ity which benefit from an aid with a view to developing the potential for production in the archipelago of the Canaries; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Annexes I , II and III to Regulation (EEC) No 1487/95 are hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 320 , 11 . 12. 1996, p. 1 . 0 OJ No L 145, 29 . 6 . 1995, p. 63 . (&lt;) OJ No L 150 , 7. 6 . 1997, p. 30 . No L 170/36 EN Official Journal of the European Communities 28 . 6. 97 ANNEX 'ANNEX I Forecast supply balance for the Canary Islands regarding products from the pigmeat sector for the period 1 July 1997 to 30 June 1998 I Number CN code Description of goods or quantity l (tonnes) ex 0203 Meat of domestic swine, fresh or chilled,  ex 0203 Meat of domestic swine, frozen 20 300 (') (') Of which 4 800 tonnes for processing and/or packaging . ANNEX II Amounts of aid granted for products coming from the Community market (ECU/100 kg net weight) Product code Amount of aid 0203 21 10 9000 9,1 0203 22 11 9100 13,7 0203 22 19 9100 9,1 0203 29 11 9100 9,1 0203 29 13 9100 13,7 0203 29 15 9100 9,1 0203 29 55 9110 15,5 NB: The product codes as well as the footnotes are defined in Commission Regu ­ lation (EEC) No 3846/87. ANNEX III Supply in the Canary Islands of pure-bred breeding pigs originating in the Community for the period 1 July 1997 to 30 June 1998 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs ('):  male animals 275 483  female animals 5 500 423 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter.'